DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response the claims filed 05/25/2022 in which claims 1, 8, 11, and 16 have been amended, claim 9 has been canceled, and claim 21 is new. Currently claims 1-8 and 10-21 are pending. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 11, and 16 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
In each of Claims 1, 11, and 16:
…jointly training the classifier and a selected context autoencoder of a knowledge bank of autoencoders including at least one autoencoder using first input data of the input data, which selected context autoencoder is one autoencoder of the knowledge bank of autoencoders, the first input data received from the at least one gas turbine engine sensor with the gas turbine engine operating in a first mode of operation; 
applying a training data matrix of second input data of the input data to the selected context autoencoder and determining the training data matrix is out of context for the selected context autoencoder, the second input data received from the at least one gas turbine engine sensor with the gas turbine engine operating in a second mode of operation which is different than the first mode of operation; 
applying the training data matrix of the second input data to each other context autoencoder of the at least one autoencoder and 
determining the training data matrix is out of context for each other context autoencoder; and constructing a new context autoencoder using the second input data such that the training data matrix of the second input data is in context for the new context autoencoder.
Specifically, the combination of limitations required by the claims was not taught or fairly suggested in the prior art of record.
The closest prior art of record is Dong et al. (“Threaded Ensembles of Autoencoders for Stream Learning”) which describes training an ensemble of autoencoders simultaneously, however as noted by the Applicant on pgs. 7-8, the reference does not explicitly go into details of jointly training the classifier and a selected autoencoder from a knowledge bank of autoencoders. Sarker et al. (“Multi-sensor Information Fusion for Fault Detection in Aircraft Gas Turbine Engines) discloses sensor input data for gas turbine engines, however does not provide any teaching differentiating between modes of operations as required by the claims. 
The combination of limitations in the independent claims are recited in a non-obvious manner. Therefore, the independent claims taken as a whole, are considered allowable. When taken as a whole, the dependent claims are allowed at least because of the allowable features recited in independent Claims 1, 11, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-8 and 10-21 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122